
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20


        EXECUTION COUNTERPART

AMENDMENT, WAIVER AND CONSENT AGREEMENT

        THIS AMENDMENT, WAIVER AND CONSENT AGREEMENT (this "Waiver Agreement")
dated as of November 6, 2002, is entered into among LA PALOMA GENERATING
COMPANY, LLC, a Delaware limited liability company (the "Company"); LA PALOMA
GENERATING TRUST LTD., a Delaware business trust (the "Owner") acting through
WILMINGTON TRUST COMPANY, as Trustee; the LENDERS, INVESTORS and INTEREST HEDGE
PARTIES party hereto; CITIBANK, N.A., as administrative agent for the Lenders,
the Tranche A Banks and the Investors (in such capacity, the "Administrative
Agent"); and CITIBANK, N.A., as security agent for the Creditors (in such
capacity, the "Security Agent").

        WHEREAS, pursuant to the Participation Agreement dated as of March 7,
2000 among the Company, the Owner, the Trust Company, the Trustee, the Lenders
party thereto, the Investors party thereto, the Tranche A Banks party thereto,
the Administrative Agent and the Security Agent (as previously amended by the
Omnibus Restructuring Agreement and the Second Amendment, the "Participation
Agreement") and the other Operative Documents, the Company and the other parties
hereto agreed, among other things, to the terms and conditions of the
construction and lease financing of the Project;

        WHEREAS, the Owner (either directly or as assignee of the Company) is
party to the EPC Contract, the Spare Parts Agreement, the Water Supply
Agreements, the Joint Interconnection Facilities Agreement, the Generator
Special Facilities Agreement, Zero Discharge System and Raw Water Pretreatment
Construction Contract, the Raw and Potable Water Supply Pipelines Construction
Contract, the Switchyard and Transmission Line EPC Contract, the Facilities
Construction Agreement and the Agreement for Construction of Public
Infrastructure Improvements, and has entered into the Construction Agency
Agreement with the Company, whereby the Company, as agent for the Owner, has
agreed to cause the construction and completion of the Project in accordance
with the terms thereof;

        WHEREAS, the Company has entered into the PGET Gas Supply Agreement, the
Water Supply Agreements, the Operating Agreement and certain other Project
Contracts, pursuant to which the Company will obtain supplies of fuel, water,
operational and maintenance services and other goods and services required in
connection with the operation of the Project and has entered into the PGET Power
Purchase Agreement pursuant to which it will sell power;

        WHEREAS, the Company needs funding to pay for Project Costs including
the natural gas supplies necessary for the start-up, commissioning and testing
of the Project (such natural gas, "Test Gas") and Scheduled Debt Service
beginning on November 11, 2002;

        WHEREAS, the Company and the Owner have requested certain amendments,
consents and waivers with respect to the Participation Agreement to enable the
Lenders to make Construction Advances to fund payments for Project Costs and
Scheduled Debt Service; and

        WHEREAS, the Lenders, the Administrative Agent and the Security Agent
are willing to agree to the Company's and the Owner's request upon the terms and
conditions of this Waiver Agreement.

        ACCORDINGLY, the parties hereto hereby agree as follows:

        Section 1.    Definitions.    Except as otherwise defined in this Waiver
Agreement, terms defined in Annex A to the Participation Agreement are used
herein (including in the recitals hereto) as defined

--------------------------------------------------------------------------------


therein (and the principles of interpretation set forth in Annex A to the
Participation Agreement shall apply to such terms). The following terms used
herein shall have the following respective meanings:

        "Amended and Restated EPC Contract" shall mean the Amended and Restated
Turnkey Construction Contract between the Company and Alstom Power, Inc. which
amends and restates the EPC Contract.

        "Known Defaults" shall mean (a) the Event of Default under
Section 7.1(b) of the Participation Agreement subsisting as of the date of this
Waiver Agreement and (b) the Default relating to the existence of mechanics'
liens on the Project in an amount in excess of $3 million subsisting as of the
date of this Waiver Agreement.

        "Subject Defaults" shall mean (a) any Default or Event of Default
arising under Section 7.1(a) of the Participation Agreement (but solely with
respect to a failure by the Company to make or to cause to be made a payment of
an Equity Contribution Amount due under Section 5.1(x) of the Participation
Agreement), (b) any Default or Event of Default under Section 7.1(d) of the
Participation Agreement (but solely with respect to Section 5.1(k) of the
Participation Agreement or Section 2.4(a) (but solely as the same relates to the
Project Budget), (b) or (c) of the Construction Agency Agreement but only to the
extent that the Amended and Restated EPC Contract does not come into effect),
(c) any Default or Event of Default under Section 7.1(h) of the Participation
Agreement (but solely with respect to the PGET Gas Supply Agreement or the PGET
Power Purchase Agreement and the occurrence of a "Material Adverse Change" (as
such term is defined therein) under either such agreement), (d) any Default or
Event of Default under Section 7.1(i) of the Participation Agreement, and
(e) any Default or Event of Default under Section 7.1(p) of the Participation
Agreement.

        Section 2.    Basic Amendment.    Subject to the occurrence of the
Effective Date, the Participation Agreement is hereby amended as of the
Effective Date as follows:

        (a)  Section 1.2 of the Participation Agreement is hereby amended by
deleting the reference to "3%" appearing after the words "aggregate amount equal
to" in the fourth line thereof and replacing the same with "the Investor
Percentage";

        (b)  Section 3.3(i)(j) of the Participation Agreement shall be deleted
in its entirety and replaced with the following: "(j) [INTENTIONALLY OMITTED]";

        (c)  Section 3.3(i)(k) of the Participation Agreement shall be deleted
in its entirety and replaced with the following: "(k) [INTENTIONALLY OMITTED]";
and

        (d)  Annex A of the Participation Agreement is hereby amended by:

          (i)  inserting the following definition immediately after the
definition of "Available Commitment":

        ""Available Construction Commitment Amount" means, as of any date of
determination, an amount equal to the sum of: (a) the aggregate unutilized
amount of Tranche A Loan Commitment plus (b) the aggregate unutilized amount of
Tranche B Loan Commitment plus (c) the aggregate unutilized amount of Investor
Contribution Commitment.";

        (ii)  inserting the following definition immediately after the
definition of "Investor Contribution Percentage":

        ""Investor Percentage" means, as of any date of determination, the
quotient (expressed as a percentage to the second decimal point) of: (a) the
aggregate unutilized amount of Investor Contribution Commitment divided by
(b) the Available Construction Commitment Amount.";

2

--------------------------------------------------------------------------------




        (iii)  amending and restating the definition of "Tranche A Percentage"
in its entirety to read as follows:

        ""Tranche A Percentage" means, as of any date of determination, the
quotient (expressed as a percentage to the second decimal point) of: (a) the
aggregate unutilized amount of Tranche A Loan Commitment divided by (b) the
Available Construction Commitment Amount."; and

        (iv)  amending and restating the definition of "Tranche B Percentage" in
its entirety to read as follows:

        ""Tranche B Percentage" means, as of any date of determination, the
quotient (expressed as a percentage to the second decimal point) of: (a) the
aggregate unutilized amount of Tranche B Loan Commitment divided by (b) the
Available Construction Commitment Amount.".

        Section 3.    Other Amendments.    Subject to (x) the occurrence of the
Effective Date and (y) the receipt by the Administrative Agent of counterparts
of this Waiver Agreement duly executed by each Tranche A Lender, each Interest
Hedge Party, the Required Lenders and the Required Investors, the Participation
Agreement is hereby amended as of the Effective Date as follows:

        (a)  Clauses (A) and (B) of Section 6.5(a)(i) of the Participation
Agreement are hereby deleted in their entirety and replaced with the following:

        "(i) Mandatory Prepayment of Tranche A Loans.

        (A)  (1) Prior to the NEG Guarantee Release Date, upon (I) the
occurrence and continuance of a NEG Trigger Event with respect to NEG, (II) the
occurrence of a NEG Equity Payment Demand or (III) the occurrence and
continuance of a NEG Downgrade Event with respect to NEG and the Company's
failure to perform any of its obligations under Section 5.1(z) with respect to
NEG, the Tranche A Loans shall be subject to mandatory prepayment in whole on
the date that is five Business Days after the occurrence of any of the events
set forth in clauses (I), (II) or (III) above if the Required Tranche A Lenders
have (or the Administrative Agent acting at the direction of the Required
Tranche A Lenders has) delivered written notice to the Company demanding that
such prepayment be made.

        (2)  Prior to the NEG Guarantee Release Date, upon (I) the occurrence
and continuance of a NEG Trigger Event with respect to NEG, (II) the occurrence
of a NEG Equity Payment Demand or (III) the occurrence and continuance of a NEG
Downgrade Event with respect to NEG and the Company's failure to perform any of
its obligations under Section 5.1(z) with respect to NEG, the Tranche B Loans
shall be subject to mandatory prepayment in whole on the date that is five
Business Days after the occurrence of any of the events set forth in clauses
(I), (II) or (III) above if the Required Tranche B Lenders have (or the
Administrative Agent acting at the direction of the Required Tranche B Lenders
has) delivered written notice to the Company demanding that such prepayment be
made.

        (3)  Prior to the NEG Guarantee Release Date, upon (I) the occurrence
and continuance of a NEG Trigger Event with respect to NEG, (II) the occurrence
of a NEG Equity Payment Demand or (III) the occurrence and continuance of a NEG
Downgrade Event with respect to NEG and the Company's failure to perform any of
its obligations under Section 5.1(z) with respect to NEG, the Investor
Contributions shall be subject to mandatory prepayment in whole on the date that
is five Business Days after the occurrence of any of the events set forth in
clauses (I), (II) or (III) above if all of the

3

--------------------------------------------------------------------------------




Investors have delivered written notice to the Company demanding that such
prepayment be made (which notice may only be delivered in the event that the
Required Tranche A Lenders and Required Tranche B Lenders have delivered notices
in respect of such event in accordance with the foregoing clauses (1) and (2)).

        (B)  (1) If a Substitute Credit Support Instrument in the form of a
guaranty is provided pursuant to clause (b) of the definition thereof in
accordance with Section 2.07(b) of the NEG Guarantee, upon the occurrence and
continuance of (I) a NEG Trigger Event or (II) a NEG Downgrade Event and the
Company's failure to perform any of its obligations under Section 5.1(z), in
each case with respect to such Substitute Credit Support Instrument, the Tranche
A Loans shall be subject to mandatory prepayment in whole on the date that is
five Business Days after the occurrence of any of the events set forth in
clauses (I), (II) or (III) above if the Required Tranche A Lenders have (or the
Administrative Agent acting at the direction of the Required Tranche A Lenders
has) delivered written notice to the Company demanding that such prepayment be
made.

        (2)  If a Substitute Credit Support Instrument in the form of a guaranty
is provided pursuant to clause (b) of the definition thereof in accordance with
Section 2.07(b) of the NEG Guarantee, upon the occurrence and continuance of
(I) a NEG Trigger Event or (II) a NEG Downgrade Event and the Company's failure
to perform any of its obligations under Section 5.1(z), in each case with
respect to such Substitute Credit Support Instrument, the Tranche B Loans shall
be subject to mandatory prepayment in whole on the date that is five Business
Days after the occurrence of any of the events set forth in clauses (I), (II) or
(III) above if the Required Tranche B Lenders have (or the Administrative Agent
acting at the direction of the Required Tranche B Lenders has) delivered written
notice to the Company demanding that such prepayment be made.

        (3)  If a Substitute Credit Support Instrument in the form of a guaranty
is provided pursuant to clause (b) of the definition thereof in accordance with
Section 2.07(b) of the NEG Guarantee, upon the occurrence and continuance of
(I) a NEG Trigger Event or (II) a NEG Downgrade Event and the Company's failure
to perform any of its obligations under Section 5.1(z), in each case with
respect to such Substitute Credit Support Instrument, the Investor Contributions
shall be subject to mandatory prepayment in whole on the date that is five
Business Days after the occurrence of any of the events set forth in clauses
(I), (II) or (III) above if all of the Investors have delivered written notice
to the Company demanding that such prepayment be made (which notice may only be
delivered in the event that the Required Tranche A Lenders and Required Tranche
B Lenders have delivered notices in respect of such event in accordance with the
foregoing clauses (1) and (2))."

        (b)  Clause (C) of Section 6.5(a)(i) of the Participation Agreement is
hereby amended by adding the words "in the event that the Required Tranche A
Lenders have delivered written notice to the Company demanding that such
prepayment be made" after the words "such event" appearing in the fifth line
thereof.

        (c)  Clause (D) of Section 6.5(a)(i) of the Participation Agreement is
hereby amended by (i) amending the reference to "clause (A), (B) or (C)"
appearing in the first and second lines thereof to refer to "clause (A)(1),
(B)(1) or (C)" and (ii) amending the phrase "the date of such prepayment"
commencing in the second line thereof to read "the date such prepayment is due".

        Section 4.    Waivers and Instructions with respect to Construction
Advances in Participation Agreement.    

4

--------------------------------------------------------------------------------

        (a)  Subject to the limitations set out in this Waiver Agreement and the
occurrence of the Effective Date, the Administrative Agent, acting at the
direction of the Required Participants, hereby waives for the period from the
Effective Date to but excluding the earlier to occur of (x) the date on which
the Administrative Agent notifies the Lenders of the occurrence of any Default
or Event of Default other than any Known Default or Subject Default and (y) the
end of the Commitment Period for any of the Tranche A Loan Commitments, Tranche
B Loan Commitments or the Investor Contribution Commitments (the "Waiver
Period"):

          (i)  the requirement set out in Section 2.2 of the Participation
Agreement that restricts the occurrence of Funding Dates to no more than two per
calendar month; and

        (ii)  all of the conditions precedent to the making of Tranche A Loans,
Tranche B Loans and Investor Contributions set out in Section 3.3 of the
Participation Agreement;

provided that, during the Waiver Period, Construction Advances shall be made in
accordance with the following terms, conditions and procedures (and such
procedures shall be deemed to be the relevant terms, conditions and procedures
under Section 3.3 of the Participation Agreement for all purposes under the
Operative Documents during the Waiver Period):

        (A)  there shall be two types of Funding Dates during the Waiver Period
"Test Gas Funding Dates" and "Other Cost Funding Dates";

        (B)  the Test Gas Funding Dates shall occur only once per calendar week
during the Waiver Period;

        (C)  the Other Cost Funding Dates shall occur no more than once per
calendar month during the Waiver Period (and any such Other Cost Funding Date
may also be a Test Gas Funding Date);

        (D)  on or prior to 10:00 AM New York City time on the Business Day
prior to any Funding Date occurring during the Waiver Period, the Company shall
deliver a Requisition under the Participation Agreement (which, during the
Waiver Period, shall be in the form of Annex A to this Waiver Agreement) to the
Administrative Agent and the Security Agent appropriately completed and
including, inter alia:

        (1)  if such Funding Date is an Other Cost Funding Date:

        (aa) certification by the Company that, except as previously disclosed
in writing to the Lenders, the work performed to date has been satisfactorily
performed in a good and workmanlike manner and in accordance with the
Construction Documents;

        (bb) certification by the Company that: (i) all proceeds of Requisitions
delivered prior to the Waiver Period have been expended or applied pursuant to
the provisions of the relevant Operative Documents and the Project Budget or
remain in the Construction Account to be applied against such prior Requisitions
and the Project Budget; and (ii) the items for which amounts are requested in
the subject Requisition have not been the basis for a previous Requisition;

        (cc) a request for a Construction Advance with respect to such Other
Cost Funding Date in an amount no greater than $20,000,000 exclusive of the
amount allocated to pay for Test Gas costs; and

        (dd) a confirmation by the Independent Engineer of the information set
forth in clause (aa) above;

        (2)  if such Funding Date is a Test Gas Funding Date:

        (aa) the aggregate amount of Test Gas costs reasonably expected to be
incurred in the next seven days ("Projected Test Gas Costs") specifying the
expected number of

5

--------------------------------------------------------------------------------

MMBtu's to be used on each such day and the projected price (on a $/MMBtu basis)
for such Test Gas;

        (bb) the aggregate amount projected to be on deposit and available in
the Construction Account to pay Test Gas costs (which amount shall exclude
amounts advanced on any Other Cost Funding Date that are intended to fund
Project Costs (other than Test Gas costs) and Scheduled Debt Service) on the
Funding Date prior to giving effect to Construction Advances to be made on such
date pursuant to such Requisition (the "Available Balance");

        (cc) a calculation showing the amount (the "Projected Test Gas Required
Amount") equal to the excess, if any, of (I) Projected Test Gas Costs over
(II) the Available Balance (provided that such amount shall never be less than
zero);

        (dd) a request, with respect to such Test Gas Funding Date, for a
Construction Advance with respect to Test Gas costs equal to the lesser of
(I) the Projected Test Gas Required Amount and (II) $3,000,000;

        (ee) a description of the arrangements made by the Company for securing
a supply of Test Gas to the Project identifying the Persons (the "Gas Supply
Parties") to whom payments in respect of Test Gas are to be made (or with
respect to whom payment was made for Test Gas for the relevant period by PGET in
the event that PGET is requested to be a recipient of any such payment, and in
such case PGET shall, for purposes of the following paragraph (ff) and
Section 4(c), constitute a Gas Supply Party) from the proceeds of the requested
Construction Advances and/or the amounts on deposit in the Construction Account;

        (ff)  the amount and timing of each payment in respect of Test Gas that
needs to be made from the proceeds of the requested Construction Advances and/or
the amounts on deposit in the Construction Account in the seven days following
the Funding Date and the Gas Supply Parties to whom such payments are to be
made; and

        (gg) a confirmation by the Independent Engineer of the amount and
information set forth in clauses (aa) and (ff) above;

        (3)  on any Funding Date:

        (aa) certification by the Company that, other than with respect to the
Known Defaults and any Subject Defaults, no Event of Default or Default has
occurred and is continuing;

        (bb) certification by the Company that it has received all revenues for
electrical energy sold during the testing of the Project due to it on or prior
to such Funding Date (provided that where the costs for gas utilized in
generating the electricity that gave rise to such revenues has not been funded
from any of (i) withdrawals from the Construction Account authorized by the
Required Participants on October 16, 2002, (ii) the proceeds of Construction
Advances made under the Waiver and Consent dated as of October 21, 2002 among
the Company, the Owner, the Lenders party thereto, the Administrative Agent and
the Security Agent or (iii) the proceeds of Construction Advances made pursuant
to this Waiver Agreement, the Company need only certify that it has received
such revenues net of costs for gas in order to satisfy this condition);

        (cc) certification by the Company that the representations and
warranties of the Company contained in the Operative Documents (other than that
set forth in (i) Section 4.1(i) of the Participation Agreement (No Default)
solely with respect to the Known Defaults and any Subject Defaults and
(ii) Section 4.1(n) of the Participation

6

--------------------------------------------------------------------------------




Agreement (Collateral) solely with respect to the mechanics liens described in
clause (b) of the definition of "Known Defaults") to which it is a party are
true and accurate in all material respects as if made on and as of such Funding
Date, except to the extent such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and

        (dd) a request for Construction Advances consisting solely of ABR Loans
and ABR Investor Contributions;

provided that if the Company fails to deliver a Requisition by 10:00 AM New York
City time on the Business Day prior to any Funding Date with respect to
Construction Advances occurring during the Waiver Period, the Company hereby
irrevocably authorizes the Administrative Agent to issue the Requisition in its
name and on its behalf; and

        (E)  except as otherwise expressly provided in this Section 4(a),
Construction Advances shall otherwise be funded at the times and in the manner
provided in the Operative Documents in effect prior to the Effective Date.

        (b)  Notwithstanding anything in this Section 4 to the contrary, in the
event that any Subject Default shall occur and be continuing, both the Required
Tranche A Lenders and the Required Tranche B Lenders shall have an independent
right to deliver a notice to the Administrative Agent and the Security Agent
terminating the Waiver Period and, upon the Administrative Agent's receipt of
such a notice from either the Required Tranche A Lenders or Required Tranche B
Lenders, the Waiver Period shall terminate without further action on the part of
any Person.

        (c)  The Required Participants hereby instruct the Security Agent
pursuant to Section 5.5(c) of the Security Deposit Agreement to withdraw from
the Construction Account the amounts on deposit therein from time to time and
pay Project Costs and Scheduled Debt Service to the Persons identified in the
most recently delivered Requisition the amounts identified therein as being due
to such Persons at the times and in the amounts specified in such Requisition.

        Section 5.    Waiver with respect to Tranche A Loan
Agreement.    Subject to (a) the limitations set out in this Waiver Agreement,
(b) the occurrence of the Effective Date and (c) the receipt by the
Administrative Agent of counterparts of this Waiver Agreement duly executed by
the Required Tranche A Lenders, the Administrative Agent hereby waives for the
Waiver Period the requirement set out in Section 2.2 of the Tranche A Loan
Agreement that borrowings of Tranche A Loans be in an amount of at least
$1,000,000.

        Section 6.    Waiver with respect to Tranche B Loan
Agreement.    Subject to (a) the limitations set out in this Waiver Agreement,
(b) the occurrence of the Effective Date and (c) the receipt by the
Administrative Agent of counterparts of this Waiver Agreement duly executed by
the Required Tranche B Lenders, the Administrative Agent hereby waives for the
Waiver Period the requirement set out in Section 2.2 of the Tranche B Loan
Agreement that borrowings of Tranche B Loans be in an amount of at least
$1,000,000.

        Section 7.    Covenants of the Company.    The Company shall:

        (a)  deliver to the Administrative Agent (in addition to the reporting
requirements set forth in the Participation Agreement and the other Operative
Documents):

          (i)  on or before the fifteenth Business Day of each calendar month,
an unaudited balance sheet for the Company;

        (ii)  contemporaneously with the delivery thereof, copies of all
reports, financial information, statements and other documents delivered to
NEG's revolving credit lenders;

7

--------------------------------------------------------------------------------




        (iii)  periodic reports on the status of NEG's global reorganization
efforts (including the status of discussions with NEG's other creditors);

        (iv)  timely notice of the commencement of any material litigation or
other proceeding against NEG or any of its Subsidiaries; and

        (v)  any other reports reasonably requested by the Administrative Agent
or FTI Consulting;

        (b)  continue to manage the construction of the Project (in cooperation
with NEG) until requested otherwise by the Administrative Agent; and

        (c)  cooperate in all respects with the consultants and advisors engaged
by the Administrative Agent (including, without limitation, FTI Consulting and
PA Consulting Group).

        Section 8.    NEG Obligations.    NEG hereby:

        (a)  agrees to cooperate, and cause its Subsidiaries to cooperate with
any reasonable proposal of the Administrative Agent regarding disposition of the
ownership interests in and/or assets of the Company, on terms and conditions
satisfactory to the Administrative Agent and the Creditors in their sole
discretion;

        (b)  agrees to continue to manage (in cooperation with the Company) the
construction of the Project until requested otherwise by the Administrative
Agent;

        (c)  agrees to cooperate, and cause its Subsidiaries to cooperate, in
all respects with the consultants and advisors engaged by the Administrative
Agent (including, without limitation, FTI Consulting and PA Consulting Group);

        (d)  agrees to reimburse, or cause the reimbursement of, the
Administrative Agent for all reasonable costs, fees and expenses of counsel,
consultants and other professionals (limited to Milbank, Tweed, Hadley & McCloy
LLP, Simpson, Thacher & Bartlett, FTI Consulting and PA Consulting Group)
engaged by or on behalf of the Administrative Agent; and

        (e)  reaffirms and acknowledges all of its obligations under each of the
Transaction Documents to which it is a party.

        Section 9.    Conditions Precedent.    This Waiver Agreement shall
become effective on the date (the "Effective Date") on or after November 6, 2002
on which the following conditions precedent shall have been satisfied in the
sole discretion of the Administrative Agent:

        (a)  the Administrative Agent shall have received a duly executed
counterpart of this Waiver Agreement from each of the Company, the Owner, the
Administrative Agent, the Security Agent, Participants constituting Required
Participants and NEG;

        (b)  other than with respect to the Known Defaults, no Default or Event
of Default shall have occurred and be continuing;

        (c)  NEG shall have caused PGET to execute an amendment to the PGET Gas
Supply Agreement and the PGET Power Purchase Agreement pursuant to which
amendment PGET agrees with the Company that the "Term" of each such Project
Document as set out in Article 1 of each such Project Document shall not
commence unless PGET has received written notice from the Administrative Agent
(acting with the consent of the Required Participants) informing PGET that the
term under each such Project Document shall commence on the date specified in
such written notice; provided that, as of the date hereof and subject to the
Company's right to receive revenues generated by the sale of test power and
PGET's right to be reimbursed by the Company for gas purchased to provide such
test power, the Company hereby acknowledges that it has no rights under, and
PGET acknowledges that the Company has no obligations under, any contract

8

--------------------------------------------------------------------------------




entered into by PGET or any of its Affiliates as principal relating to the
purchase or sale of gas or power which purport to be for the benefit of the
Company or the Project;

        (d)  the Administrative Agent shall have received in cash, for the
account of the Lenders and Investors, interest and Investor Yield (as otherwise
required under the Operative Documents) for the period from the date hereof
through November 14, 2002 on $23,000,000 which represents the maximum amount
that may be drawn on any one Funding Date occurring during the Waiver Period
(provided that this condition precedent may only be satisfied if payment of such
amount is made by a Person other than the Company); it being agreed that payment
of such interest shall satisfy all obligations in respect of payment of such
interest for such $23,000,000 during the period from the date hereof through
November 14, 2002;

        (e)  the Administrative Agent shall have received in cash, for the pro
rata benefit of the Lenders and Investors, a fee in the amount of 1% of
$23,000,000 (provided that this condition precedent may only be satisfied if
payment of such amount is made by a Person other than the Company); and

        (f)    either (i) the Security Agent (acting for the benefit of the
Creditors) shall have been granted a Lien on the bank account maintained by the
Company for the purpose of holding cash retainage under the EPC Contract (the
"Retainage Account"); or (ii) other arrangements acceptable to the
Administrative Agent acting in its sole discretion have been put in place to
ensure that funds on deposit in the Retainage Account cannot be classified as
the property of or an asset of the Company;

provided that:

          (i)  the amendment set forth in Section 3 shall not be effective until
the additional condition precedent set out in clause (y) of Section 3 shall have
been satisfied;

        (ii)  the waivers set forth in Section 5 shall not be effective until
the additional condition precedent set out in clause (c) of Section 5 shall have
been satisfied; and

        (iii)  the waivers set forth in Section 6 shall not be effective until
the additional condition precedent set out in clause (c) of Section 6 shall have
been satisfied;

provided further that the Effective Date may occur notwithstanding the
non-satisfaction of any of additional conditions precedent referred to in the
foregoing clauses (i), (ii) and (iii).

        Section 10.    Representations and Warranties.    To induce the
Creditors to enter into this Waiver Agreement, each of the Company and the Owner
hereby represents and warrants that its representations and warranties set forth
in Sections 4.1 (other than that set forth in (a) Section 4.1(i) (No Default)
solely with respect to the Known Defaults and any Subject Defaults and
(b) Section 4.1(n) of the Participation Agreement (Collateral) solely with
respect to the mechanics liens described in clause (b) of the definition of
"Known Defaults") and 4.2 of the Participation Agreement, respectively, are,
after giving effect to this Waiver Agreement, true and correct in all material
respects as if made on and as of the date hereof (except to the extent made as
of an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
as if made on and as of the date hereof and as if each reference in such
Sections 4.1 and 4.2 to the "Operative Documents" or the "Transaction Documents"
included a reference to this Waiver Agreement. Each of the Company and the Owner
further represent and warrant that as of November 1, 2002: (a) the aggregate
outstanding principal amount of (i) Tranche A Loans is $351,122,577,
(ii) Tranche B Loans is $276,644,687, (iii) Investor Contributions is
$19,415,482, (iv) Working Capital Loans is $0, and (v) L/C Reimbursement Loans
is $0; and (b) the aggregate undrawn face amount of (i) Working Capital L/Cs is
$0, (ii) DSR L/Cs is $0 and (iii) RCE L/Cs is $0. Interest, fees and Investor
Yield have accrued on the Loans and Investor Contributions and the

9

--------------------------------------------------------------------------------

Commitments as provided in the Operative Documents. As of and on the date
hereof, the obligations of the Owner under the Tranche A Loan Agreement, the
Tranche B Loan Agreement and other Operative Documents and the Company under the
Structural Guaranty and other Operative Documents to repay the Loans and the
Investor Contributions and pay the other Secured Obligations, together with all
interest and fees accrued thereon, is absolute and unconditional, and there
exists no right of set off or recoupment, counterclaim or defense of any nature
whatsoever to payment of the Secured Obligations.

        Section 11.    Authorization.    The Participants party hereto hereby
authorize and direct the Administrative Agent and the Security Agent to execute,
deliver and perform their respective obligations, if any, under this Waiver
Agreement.

        Section 12.    Counterparts.    This Waiver Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may execute this Waiver
Agreement by signing any such counterpart.

        Section 13.    Headings.    The headings of the various Sections of this
Waiver Agreement are for convenience of reference only and shall not modify,
define, expand or limit any of the terms or provisions hereof.

        Section 14.    Operative Document.    This Waiver Agreement shall
constitute an Operative Document for purposes of the Participation Agreement and
the other Transaction Documents.

        Section 15.    Severability.    Any provision of this Waiver Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

        Section 16.    Reservation of Rights; Continuing Effect of Operative
Documents.    

        (a)  The waivers set out in Sections 4, 5 and 6 hereof shall be of
limited effect as specified therein, shall apply only as expressly set out
therein and shall not constitute or be deemed to be a waiver of any other
provision of any Operative Document. Actions undertaken during the Waiver Period
are not intended to, and shall not be construed as, establishing or continuing a
course of dealing among the parties with respect to (i) any Default or Event of
Default which may now exist (whether known or unknown) or which may hereafter
arise or (ii) any obligation of the Company, NEG or PGET under any Transaction
Document to which it is a party and no such obligation shall be deemed directly
or indirectly waived by virtue of this Waiver Agreement other than as expressly
set out herein. The Creditors reserve all of their rights provided under the
Operative Documents with respect to any Default or Event of Default which may
now exist (whether known or unknown) or which may hereafter arise except to the
extent specifically waived solely for the purpose of permitting the funding by
the Lenders and Investors of Project Costs as set out in Sections 4, 5 and 6
hereof.

        (b)  Except as expressly set forth herein, this Waiver Agreement shall
not constitute an amendment or waiver of any provision of any Transaction
Document not expressly referred to herein and shall not be construed as a waiver
or consent to any further or future action on the part of the Company that would
require a waiver or consent of the Creditors or the Administrative Agent. Except
as expressly amended, modified and supplemented hereby, the provisions of the
Participation Agreement and all other Operative Documents are and shall remain
in full force and effect.

        (c)  This Waiver Agreement is an agreement among the Lenders and
Investors to permit funding of Project Costs through Construction Advances when
such funding would not otherwise

10

--------------------------------------------------------------------------------




be permitted pursuant to the terms of the Operative Documents. Accordingly,
notwithstanding anything in this Waiver Agreement to the contrary, this Waiver
Agreement (i) does not release the Company from its obligation to deliver a
Requisition and make payments of Equity Contribution Amounts in accordance with
Section 5.1(x) of the Participation Agreement (which obligations shall be
interpreted in the Operative Documents without giving effect to any provision of
this Waiver Agreement) and (ii) does not waive any Known Default or Subject
Default for any purpose whatsoever (it being understood that, to the extent
provided by Section 4, the funding of Project Costs through Construction
Advances shall be permitted notwithstanding the occurrence and continuance of
Known Defaults or Subject Defaults).

        Section 17.    GOVERNING LAW.    THIS WAIVER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        Section 18.    RELEASE OF CLAIMS.    EACH OF NEG AND THE COMPANY HEREBY
ACKNOWLEDGES AND AGREES THAT IT DOES NOT HAVE ANY DEFENSES, COUNTERCLAIMS,
OFFSETS, CROSS-COMPLAINTS, CLAIMS OR DEMANDS OF ANY KIND OR NATURE WHATSOEVER
THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF LIABILITY OF THE
COMPANY TO REPAY THE LENDERS AND INVESTORS AS PROVIDED IN THE OPERATIVE
DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR. EACH OF NEG AND THE COMPANY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE
ADMINISTRATIVE AGENT AND THE OTHER CREDITORS, AND THE ADMINISTRATIVE AGENT'S AND
EACH OTHER CREDITOR'S PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, OR
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AGREEMENT IS EXECUTED, WHICH EITHER NEG OR THE COMPANY MAY NOW OR HEREAFTER HAVE
AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR, AND THE ADMINISTRATIVE
AGENT'S OR ANY OTHER CREDITOR'S PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, IN THEIR CAPACITIES AS SUCH, AND IRRESPECTIVE OF WHETHER ANY
SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE OPERATIVE DOCUMENTS, AND NEGOTIATION AND EXECUTION OF THIS
WAIVER AGREEMENT.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Waiver Agreement
to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

    LA PALOMA GENERATING COMPANY, LLC
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:                     
 
 
LA PALOMA GENERATING TRUST LTD., by and through Wilmington Trust Company, not in
its individual capacity, but solely as Trustee under the Trust Agreement
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:         Title:                 
Additional signature pages omitted
 
 
 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20

